Citation Nr: 0517778	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to March 1972 and from January 1976 to January 
1985.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Hartford Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for bilateral 
hearing loss, rated noncompensable.  In October 2003, the 
Board remanded the claim to provide adequate notice of the 
Veterans Claims Assistance Act of 2000.


FINDING OF FACT

Throughout the appeal period, the veteran's hearing acuity 
has been no worse than Level I in the right ear and no worse 
than Level VIII in the left ear.  


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Tables VI, VIA, VII, Code 6100, 4.86 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the February 2002 rating 
decision which assigned a noncompensable rating.  In the 
February 2002 decision he was advised of the basis for the 
initial rating, and in a September 2002 statement of the case 
(SOC), he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) 
provided notice regarding the "downstream" issue of an 
increased rating, including the rating criteria and what the 
record showed.  A February 2004 letter (pursuant to the 
October 2003 Board remand) and an April 2005 supplemental 
SOC, notified the veteran of the VCAA and how it applied to 
his claim.  Although the February 2004 letter advised him to 
submit additional evidence within 60 days, he was also 
advised that evidence received within a year would be 
considered.  In fact, all evidence received in the interim 
(well beyond a year) has been accepted for the record and 
considered.  

Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would make reasonable efforts to help him obtain 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Inasmuch as ratings for hearing impairment are based 
essentially on the results of official audiometry, this, 
along with notice of what was needed to establish an 
increased rating was equivalent to telling him to submit 
everything he had pertinent to the claims.  He is not 
prejudiced by any technical notice deficiency along the way.  

Regarding the duty to assist, VA has arranged for official 
audiometry.  In May 2005 correspondence, the veteran 
indicated that he had no additional evidence to submit.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements are 
substantially met.  The veteran is not prejudiced by the 
Board's proceeding with review of the matter on the merits at 
this point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  




II.	Factual Background


In February 2002, the RO granted service connection for 
bilateral hearing loss, rated noncompensable.  

On October 2001 VA audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
35
20
35
    LEFT
55
60
55
45
45

The average right ear puretone threshold was 35 decibels, and 
speech discrimination was 94 percent.  The average left ear 
puretone threshold was 51 decibels, and speech discrimination 
was 48 percent.  The examiner noted that there was moderate 
to mild sensorineural hearing loss in the right ear and 
moderate sensorineural hearing loss in the left ear.  

Treatment records from West Haven VA Medical Center (VAMC) 
from December 2001 through March 2003 show that based on the 
results of the October 2001 VA examination, the veteran was 
advised to contact the clinic for a hearing aid evaluation if 
service connection for hearing loss was established.  In May 
2002 (after service connection was granted), an audiologic 
re-evaluation was done and the veteran indicated that he 
wanted to pursue hearing aids.  It was noted that puretone 
testing revealed a stable moderate rising to mild 
sensorineural hearing loss in the right ear and a stable 
moderate sensorineural hearing loss for the left ear.  Word 
recognition was excellent in his right ear at 96 percent, 
which was "consistent with the previous test results" and 
fair at 76 percent in his left ear, "indicating a 
significant improvement since prior evaluation at 48 
[percent]."  




III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Here, official audiometry in October 2001 revealed an average 
puretone threshold of 35 decibels, and speech discrimination 
of 94 percent in the right ear, and an average puretone 
threshold of 51 decibels, and speech discrimination of 48 
percent in the left ear.  When the rating criteria are 
applied to the results of the October 2001 VA audiometry, 
they establish that the veteran has Level I hearing acuity in 
the right ear and Level VIII hearing acuity in the left ear.  
Combining the hearing level designations for the two ears 
under Table VII results in a noncompensable rating under Code 
6100 being warranted.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.  
As noted the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, 
such process establishes that a compensable rating is not 
warranted.  

Under Fenderson v. West, 12 Vet.App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.  Here, 
the veteran's hearing impairment has never during the 
appellate period exceeded the levels warranting the current 
rating assigned.  Hence, "staged ratings" are not 
warranted.  

The Board has considered whether another VA examination was 
indicated.  However, audiometry for hearing aid purposes 
after the official audiometry in October 2001 (See May 2002 
outpatient record) suggests some improvement (and not further 
deterioration) in the veteran's hearing acuity.  
Specifically, left ear speech discrimination was 
substantially improved.  Consequently, another VA examination 
is not indicated.

Finally, the Board has considered whether referral for 
extraschedular consideration is suggested by the record.  In 
the absence of such factors as hospitalizations for, or 
marked interference with employment due to, hearing loss 
there is nothing in the record suggesting that schedular 
criteria are inadequate for rating the disability at issue.  
Hence, referral for extraschedular consideration is not 
indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


